Determination, dated June 5, 1968, suspending real estate broker’s license of petitioner Weiner and real estate salesmen’s licenses of petitioners Bonello and Spitzer for six months, unanimously modified on the law and in the exercise of discretion to the extent of reducing the penalty to three months’ suspension commencing from the date of the order1 to be entered herein, and, as so modified, confirmed, without costs or disbursements. The enforcement of the determination was stayed pending dispostion of the article-78 proceeding, which was transferred to this court pursuant to CPLR 7804 (subd. [g]). The determination finding petitioners guilty of untrustworthiness is supported by substantial evidence. However, in our opinion, under all the circumstances the sanctions imposed were excessive and unduly disproportionate to the offense. On the record before us, a suspension for a period of three months would be more appropriate. (Ancis v. Lomenzo, 31 A D 2d 615.) Concur — McGivern, J. P., Markewieh, McNally and Bastow, JJ.